Interim Decision #2204

MATTER OF ACOSTA
Application for Permission to Reapply
A-15825456

Decided by District Director May 17, 1973
Notwithstanding his several violations of the immigration laws, applicant is
granted permission to reapply for admission to the United States after
deportation where the record establishes that he is a person of good moral
character, has no police record, and has maintained a bona fide family
relationship with his lawful permanent resident spouse and United States
citizen children.

This record relates to a 38-year-old male, native and citizen of

Uruguay, who was deported from the United States November 1,
1962, under a warrant of deportation issued October 29, 1962,

containing the charge that after admission as a nonimmigrant
under section 101(aX15) of the Immigration and Nationality Act,
the applicant remained in the United States for a longer time than
permitted.
The evidence of record upon which the deportation charge was
based establishes the following:
The alien was admitted as a nonimmigrant crewman on September 4, 1961, authorized to remain in the United States for the
period of time his vessel remained in port not to exceed 29 days.
The crewman deserted his vessel on September 4, 1961 after

having been a seaman for only one and one half months. He
secured unauthorized employment as a dishwasher until he voluntarily surrendered on October 26, 1962. He requested to be deported as soon as possible due to the illness of his mother in
Uruguay. He also requested to be detained until his deportation.
At a deportation hearing held on October 29, 1962, he was
ordered deported from the United States, which was effected

November 1, 1962. The cost of his deportation was assessed against
the steamship company which employed him.
On October 2, 1963, the applicant filed an application for permission to reapply for admission into the United States after deportation stating as his reason for desiring to reenter the United States
the following: "Being a seaman and frequently visiting United
States ports to get shore leave in United States." On May 19, 1964
the District Director denied his application on the grounds that

361

Interim Decision #2204
"Your past record indicates that you are not a bone fide crewman," and "you
would be ineligible for a conditional landing permit under section 252(a) of the
Immigration and Nationality Act."

On September 18, 1967, the subject submitted a second application for permission to reapply for admission to the United States
after deportation. The file reflects a denial of that application on
June 4, 1968 on the grounds that there was no compelling reason
for the presence of the alien in the United States. Although the
alien was advised of his right to appeal both denials he failed to
avail himself of this legal practice.

On March 31, 1970, he again deserted a vessel while that vessel
was in a United States port. He had been refused admission to the
United States as a crewman and he willfully violated the immigration laws of the United States by absconding. Efforts to locate him
by the Immigration Service proved negative and all leads were
exhausted.
The applicant married a lawful permanent resident, Luisa
Escalante, on October 25, 1970 in New York City and proceeded to
apply for an immigrant visa with the American Consul in Montreal, Canada. He was granted an exemption from the provisions
of section 212(a)(14) of the Immigration and Nationality Act and
accorded a registration priority date of July 28, 1972.
He was instructed by the American Consul on October 24, 1972
to contact his local Immigration and Nat.tn•alization Service office
for verification of his status in the United States. He complied
with the instruction on November 17, 1972 and was scheduled for
an interview on February 5, 1973 which he failed to keep. He was
re-scheduled for March 5, 1973 and as a result of that interview, on
March 6, 1973 an order to show cause was issued containing the
charge that he is subject to deportation pursuant to section
241(aX1) of the Immigration and Nationality Act, in that at the
time of entry he was within one or more of the classes of aliens
excludable by the law existing at the time of such entry, to wit,
aliens who have been arrested and deported, consent to apply or
reapply for admission not having been granted by the proper
authority under section 212(a)(17) of the Act.
The special inquiry officer who presided at the deportation

hearing held on March 15, 1973 granted the applicant voluntary
departure in lieu of an order of deportation, without expense to
the Government, on or before June 15, 1973 or any extension
beyond such date as may be granted by the District Director.
It is noted that the applicant is the spouse of a legal resident
who will be eligible to apply for United States citizenship in
September 1973; that he is the father of a United States citizen

child born of his marriage on February 11, 1972. If the applicant
362

Interim Decision #2204
were required to depart the United States and re-establish his
residence abroad unusual hardships would result not only to his
wife and child in the United States but to the applicant as well.
The cost of maintaining two separate households and depriving a
husband and father the rights due him as a result of his marital
relationship would indeed be an unusual hardship to the applicant
and his family.

In addition, the applicant's record establishes that he has been a
person of good moral character and has never had trouble with
the police either in the United States or in his native country. He

has maintained a good and lawful marriage during his stay in the
United States and provided for his family. The favorable factors,
including the humanitarian aspect of maintaining a bona fide

family unit, when weighed against the unfavorable factors stemming from the alien's violations of the immigration laws, warrant
approval of the application.
ORDER: It is ordered that the subject's application for permission to reapply for admission to the United States after arrest and
deportation be, and the same is, granted.

363

